ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Structural Associates, Inc.                    ) ASBCA No. 62597
                                               )
Under Contract No.     N62473-13-C-4213        )

APPEARANCES FOR THE APPELLANT:                    Reginald M. Jones, Esq.
                                                  Erin Frazee Masini, Esq.
                                                  Diana L. McGraw, Esq.
                                                   Fox Rothschild LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Matthew D. Bordelon, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October 13, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62597, Appeal of Structural
Associates, Inc., rendered in conformance with the Board’s Charter.

       Dated: October 13, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals